Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 1 of 34

FILED |
IN THE UNITED STATES DISTRICT, COWES ney AND
FOR THE DISTRICT OF MARYLAND
2020 APR 24. AM 9:42

LEADERS OF A BEAUTIFUL * . -
CLERK'S OFFICE
STRUGGLE, ¢ ai, . Ay BALTIMORE ;
Plaintiffs, BY GEPUTY
x
Vv. Civil Action No. RDB-20-0929
BALTIMORE POLICE *
DEPARTMENT, et @/,
k
Defendants.
*K
MEMORANDUM OPINION. |

Earlier this month, after a period allowing for public comment, the Baltimore City
Board of Estimates approved a contract between the Baltimore Police Department (“BPD”)
and Persistent Surveillance Systems (“PSS”) to conduct an initiative known as the Aerial
Investigation Research (“AIR”) pilot program. This program is to run for approximately six
months, during which time PSS will fly three aircraft over Baltimore City approximately 12

hours per day during daylight hours.

Plaintiffs Leaders of a Beautiful Struggle, a Baltimore-based organization, and Erticka
Bridgeford and Kevin James, Baltimore City residents (collectively, “Plaintiffs”), seek a
preliminary injunction which would prohibitjthe operation of the AIR program. On April 9,
2020, Plaintiffs commenced this lawsuit against the BPD and Baltimore Police Commissioner
Michael S. Harrison (collectively, “Defendants”) and filed a Motion for a Temporary
Restraining Order & a Preliminary Injunction (ECF No. 2), alleging that the AIR program

violates their tights under the First and Fourth Amendments to the United States Constitution.
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 2 of.34

On that same day, this Court conducted a telephone conference and issued an Order which
effectuated a temporary agreement reached by the patties pursuant to which the BPD agteed
that no surveillance flights would occur until this Court issued a decision on the preliminary
injunction motion. On April 21, 2020, this Court conducted a public telephone conference

and heard arguments on the motion.!

The Plaintiffs contend that the technology in the AIR program will be so precise as to
invade the individual liberties of Baltimore citizens. The BPD contends that, though a
potentially useful investigative tool, the AIR pilot program has significant limitations. The
Defendants contend that the program cannot provide real-time surveillance and that images
captured by.the program will depict individuals as a single pixel—essentially, a dot on the map.

Accordingly, the Defendants contend that individual physical characteristics will not be

observable, The resolution of this factual dispute must await discovery in this case.

Plaintiffs have not met their heavy burden to show that they are entitled to a
preliminary injunction in this matter. The United States Supreme Court and the United States

Court of Appeals for the Fourth Circuit have long upheld the use of far mote intrusive

warrantless surveillance techniques than the AIR program. The Plaintiffs place great reliance

_on the United States Supreme Coutt’s recent opinion in United States ». Carpenter, 138 8. Ct.

2206 (2018), which addressed the use of historical cell site location information. The Supreme

Court in that case specifically stated that its opinion did not “call into question conventional

 

' Pursuant to Standing Order 2020-07 of this Court, normal court operations have been postponed
and continued through June 5, 2020. The parties agreed to proceed with the hearing on the Motion for a
Preliminary Injunction by way of a teleconference which was made accessible to the public.

2
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 3 of 34

surveillance techniques and tools, such as security cametas.” Id, at 2220. Accordingly, for the
reasons set forth below, Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 2) is
DENIED and the AIR pilot program may proceed.
BACKGROUND

Plaintiffs seek a preliminary injunction prohibiting the operation of an aerial
surveillance project known as the Aerial Investigation Research (“AIR”) pilot program. The
ptogram is to be conducted by the Baltimore Police Department (“BPD”) with the assistance ,
of Persistent Surveillance Systems (“PSS”), an Ohio-based private conttactot. The AIR pilot
program has been the subject of public discourse for some time. In August 2016, news reports
revealed that the BPD had collaborated with PSS to conduct aerial surveillance over the City
of Baltimore for several months Ultimately, this initial program was discontinued. In
December 2019, Commissioner Hartison announced that the City would resume its
collaboration with PSS after holding a series of community meetings to inform the public

about the program.

In March 2020, the Baltimore Police Department conducted three public meetings to
discuss how the AIR pilot program would operate.* As a result of the exigent circumstances

presented by the COVID-19 Pandemic, two of these meetings were conducted through

 

2 Monte Reel, Secret Cameras Record Baltimore's Every Move From Above, Bloomberg Businessweek, Aug.
23, 2016, https://www.bloomberg.com/ features /2016-baltimore-secretsurveillance; Kevin Rector & Luke
Bridgewater, Report of Aerial Surveillance by Baltimore Prompts Questions, Outrage, Balt. Sun, Aug. 24, 2016,
https:/ /www.baltimoresun.com/maryland/baltimore-city/bs-md-ci-secret-surveillance-20160824-story-html.

3 Justin Fenton & Talia Richman, Badimore Police Back Pilot Program for Surveillance Planes, Reviving
Controversial Program, Balt. Sun, Dec. 20, 2019, https://www.baltimoresun.com/news/crime/bs-md-ci-cr-
baltimore-police-support-surveillance-plane-20191220-zfhd5nddbdurljSxfr6xhoe2i-story. html.

4 See Eddie Kadhim, Baltimore Police met with the community to give insight on pilot program, WMAR, Mar. 11,
2020, https://www.wmar2news.com/spyplane.
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 4 of 34

Facebook Live.5 Consistent with the BPD’s obligations under a Consent Decree issued in
United States v. Baltimore Police Dep't, et al. (]KB-17-0099), the BPD announced the AIR pilot
program on its website, which provided public educational materials describing the AIR
ptogtam’s objectives.6 On April 1, 2020, the Baltimore City Board of Estimates authorized
the execution of a Professional Services Agreement between the Baltimore Police Department
and Persistent Surveillance Systems for the purpose of implementing the AIR pilot program.

(Professional Services Agreement (“PSA”), ECF No. 3-2.)

Pursuant to the Professional Services Agreement, Persistent Surveillance Systems will
fly three aircraft over Baltimore City using the “Hawkeye Wide Area Imaging System.” (Id, at
22.) The planes will cover about 90 percent of the City, capturing about 32 square miles of
the City per image every second. (id; Community Education Presentation, ECF No. 3-1.)
Each of the three planes will fly for a “minimum” of forty hours per week, resulting in total
coverage of about 12 hours per day for a period of six months, weather permitting. (PSA 22;
Decl. of Ross McNutt, Ph.D §[ 5, ECF No. 30-1.) The Baltimore Police Department hopes
to use these images to solve violent crimes, specifically: homicides and attempted murder,

shootings resulting in injury, armed robbery, and carjacking (the “Target Crimes”). (PSA 21.)

The AIR program’s observational capabilities are limited. PSS cannot provide real-

time surveillance. (McNutt Decl. {] 8; PSA 22-24.) The on-board technology does not have

 

5 March 11 = meeting available at — https://www.facebook.com/BaltimoreCityPolice/
videos /1062399994125598/; March 23 meeting available at https://www.facebook.com/BaltimoreCityPolice/ ,
videos /3400646286628872/; March 30 meeting available at https://www.facebook.com/BaltimoreCityPolice/
videos/212014970074066/.

6 Baltimore Police Department, New Technology Initiatives, https://www.baltimorepolice.org/
transparency/newtechnologyinitiatives.

4
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 5 of 34

oor, telephoto, night vision, or infrared capabilities. (McNutt Decl. J 5; PSA 22.) The
imagery is limited to “1 ptxel per person”—essentially, a single dot on the map. (PSA 22.)
Accordingly, an individual’s characteristics are not observable in the images. (Id.) As the planes |
will not fly at night or during inclement weather, significant gaps in the imagery data will
emerge. (McNutt Decl. 14.) These gaps in the record prevent the monitoring of a person’s

movements over the course of multiple days. (fa).

Images collected by the aircraft will be transmitted to ground stations operated by
Persistent Surveillance Systems and stored in its servers. (PSA 22; ECF No. 3-1 at 13.)
Unanalyzed data will be stored for up to 45 days during the pilot program. (PSA 25.) Data
that is analyzed in connection with a crime will be compiled into packets and become a
permanent part of the case file. (Letter from Michael S. Harrison to the Honorable President
and Membets of the Board of Estimates, dated Mar. 17,.2020, ECF No. 3-2.) PSS analysts
will only access the data after “receiving an incident number or other notification related to a
murder, non-fatal shooting, armed robbery, or car jacking.” (McNutt Decl. 7 10.) In those
circumstances, the PSS analysts will use the imagery data “to locate crimes, track individuals
and vehicles from a crime scene and extract information to assist BPD in the investigation of
tatget crimes.” (PSA 22.) This is a labor-intensive process. Analysts must “tag” the
individuals and vehicles appearing in the images, which appear as dots, and manually track the
tagged dots to and from the incident location. (McNutt Decl. | 12.) Using this process, PSS
analysts will require about 1 hour to track 2 hours’ worth of movements made by a single

vehicle. (fd.)

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 6 of 34

According to the Professional Services Agreement, Persistent Surveillance Systems will
be permitted to integrate its services with existing BPD technologies, including the Computer
Aided Dispatch System, CitiWatch Ground-Based Cameras, the Shot Spotter Gun Shot
Detection System, and License Plate Readers. Persistent Surveillance Systems is permitted to
integrate its “View software” with these systems “to help make all the systems work together
to enhance their ability to help solve and deter crimes.” (PSA 23.) PSS will use the integrated
_ services to provide reports to the BPD. In ordinary circumstances, Persistent Surveillance
Systems will provide an investigative briefing to the BPD within eighteen hours of PSS’s
“notice of a Target Crime on the CAD System monitors or BPD’s request . . . to analyze a
Target crime.” (/d.) The briefing will include “imagery analysis” as well as “dtiving behaviors
of vehicles from the crime scene prior to and after a crime.” (id) Within 72 hours, PSS will
provide a more detailed Investigation Briefing Report, which will include ground-based
camera video (including CitiWatch video) and the tracked movements of people who met with
individuals at the crime scene. (/d@ at 24.) Persistent Surveillance Systems will provide “real
time support” to the BPD “in exigent circumstances and only at the written request of the
BPD Police Commissioner.” (Ud. at 23.)

The AIR pilot program will be subject to extensive evaluations and oversight. Morgan
State University has been asked to assess the program’s efficacy in fighting crime. The RAND
Corporation will conduct a similar analysis, focusing on whether the program produces higher
clearance rates and reduces crime. SA 31.) The public’s perception of the program will be
studied by the University of Baltimore. (Id. at 32.) ‘The New York University School of Law

will conduct a “civil rights and civil liberties audit” of the AIR pilot program. (Id. at 32-33.)

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 7 of 34

The record reflects significant public support for the AIR pilot program. The United
Baptist Ministry Convention, comprised of more than 100 Maryland churches, submitted a
letter to Commissioner Harrison expressing support for the AIR program. (Letter from Dr.
Cleveland T. A. Mason, 2nd to Commissioner Michael Harrison (Mar. 30, 2020), ECF No.
30-2.) The Greater Baltimore Committee, the leading business advocacy organization in
Baltimore, has also urged the adoption of the AIR program?

Support is not completely unanimous, however. Plaintiffs Leaders of a Beautiful
Struggle, Erricka Bridgeford, and Kevin James (collectively, “Plaintiffs”) seek a preliminary
injunction which would prohibit the operation of the AIR program. The Plaintiffs, all three
of whom contribute to various Baktimore-based public advocacy initiatives, argue that the
program violates their rights under the First and Fourth Amendments to the United States
Constitution. On April 9, 2020, Plaintiffs ‘commenced this lawsuit against the BPD and
Michael 8. Harrison, in his official capacity as the Baltimore Police Commissioner (collectively,
“Defendants”), and -filed a Motion for a Temporary Restraining Order & a Preliminary
Injunction (ECF No. 2). The Plaintiffs’ Complaint contains two Counts: a Fourth
Amendment claim (Count I) and First Amendment claim (Count T]), both brought pursuant
to 42 U.S.C. § 1983.

On that same day, this Court conducted a telephone conference and issued an Order
which effectuated a temporary agreement reached by the parties pursuant to which the BPD

agreed that no surveillance flights would occur until this Court issued a decision on the

 

7 Position Statement on Public Safety in Baltimore and Support of the Use of Aerial Surveillance in
Baltimore, Oct. 15, 2019, https://gbc.org/statement-on-public-safety-in-baltimore-and-support-for-the-use-
of-aerial-surveillance/.

7

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 8 of 34

pteliminary injunction motion. On April 21, 2020, this Coutt conducted a public telephone
conference and heard arguments on the motion.
STANDARD OF REVIEW

A preliminary injunction is an “extraordinary remed[y] involving the excticise of vety
far-reaching power to be granted only sparingly and in limited circumstances.” MicroStrategy
Ine. v. Motorola, Inc., 245 F.3d 335, 339 4th Cir. 2001). In determining whether to fant a
preliminaty injunction, the Court must follow the test set forth by the Supreme Court in P2eter
v. Natural Res, Def’ Council, Inc, 555 U.S. 7, 20, 129 8. Ct. 365 (2008) which requires a showing
that: (1) the movant is likely to succeed on the merits; (2) the movant is likely to suffer
irreparable harm absent preliminary relief; (3) the balance of equities favors the movant; and
~ (4) that an injunction is in the public interest. 555 U.S. at 20; aaord. Roe v. Dep't of Def., 947 F.3d
207, 219 (4th Cir. 2020); League of Women Voters of N.C. v. N.C, 769 F.3d 224, 236 (th Cir.
2014);

The movant must show more than a “grave or serious question for litigation”; instead,
it bears the “heavy burden” of making a “clear showing that [it] is likely to succeed at trial on
tie merits.” Real Truth About Obama, Inc. v. Fed. Election Comm'n, 575 F.3d 342, 346 (4th Cir.
2009); Int'l Brotherhood of Teamsters v. Airgas, Inc, 239 F, Supp. 3d 906, 912 (D. Md. 2017)
(“Because a preliminary injunction is ‘an extraordinary remedy,’ it ‘may only be awarded upon
a clear showing that the plaintiff is entitled to such relief.”” (quoting Winter, 555 U.S. at 22,
129 S. Ct. 386)). Still, an injunction “is not granted as a matter of course, and whether to —

the injunction still remains in the equitable discretion of the [district] court even when ‘a
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 9 of 34

plaintiff has made the requisite showing.” Bethesda Softworks, L.L.C. v. Interplay Entm’t Corp., 452
F. App’x 351, 353 (4th Cir. 2011) (internal citations omitted).
ANALYSIS

Plaintiffs have failed to satisfy their heavy burden of showing that they are entitled to
a preliminary injunction. ‘Given the expedited nature of preliminary injunction proceedings,
this Court must make a decision based on “evidence that is less complete than in a trial on the
metits.” Univ, of Texas ». Camenisch, 451 U.S, 390, 395, 101 S. Ct. 1830, 68 L. Ed. 2d 175 (1981).
_ In reaching its ruling, “[t]he court may consider otherwise inadmissible evidence.” Mancia ».
Mayflower Textile Servs. Co., CCB-08-273, 2008 WL 4735344, at *4 (D. Md. Oct. 14, 2008)
(citation omitted). Findings of fact made at the pteliminary injunction stage are not binding
at trial, Bartels by ¢> through Bartels v. Saber Healthcare Grp., LLC, 880 F.3d 668, 682 n.7 (4th Cir.

2018) (citing Camenisch, 451 U.S. at 395).

The record ptesently before this Court indicates that images produced by the AIR pilot
program will only depict individuals as miniscule dots moving about a city landscape. The
movement of these dots cannot be tracked without significant labor. Gaps in the imagery data
foreclose the tracking of a single person over the course of several days. This limited form of
aerial surveillance does not constitute a “search” under the Fourth Amendment, not does it
burden First Amendment speech activities. In a City plagued with violent crime and clamoring
for police protections, this Court is loath to take the “extraordinary” step of stopping the AIR
ptogram before it even begins. MicroStrategy Inc. v. Motorola, Inc, 245 F.3d 335, 339 (4th Cir.

2001).
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 10 of 34

I. Nature of the Claims.

This is a civil case. The Plaintiffs are suing the Baltimore Police Department and
Michael S. Harrison, in his official capacity, putsuant to 42 U.S.C. § 1983, Section 1983
provides that “lelvery person,” who, under color of state law causes the violation of another’s
federal rights, shall be liable to the party injured by his conduct. See 42 U.S.C. § 1983. In Mone//
v. New York City Department of Social Services, 436 U.S. 658, 690, 98 S. Ct. 2018 (1978), the
Supteme Court held that a municipality or other local government may be subject to suit under
§ 1983 when its official policies or customs result in constitutional rights deprivations. Burky
s Baltimore Police Dep't, 422 F. Supp. 3d 986, 1014 (D. Md. 2019).

The Defendants do not raise any arguments concerning whether they may be sued
under § 1983 ot a Monei/ theory of liability, and instead focus on the preliminary injunction
standard, the issue of standing, and the merits of the Plaintiffs’ Fourth Amendment challenge.
However, in some recent cases, the Baltimore Police Department has taken the position that
it is not subject to liability undet § 1983 or Monell. See, ¢.g., Johnson v. Baltimore Police Dept, SAG-

“18-2375, 2020 WL 1694349 (D. Md. Apr. 7, 2020). As Judge Gallagher of this Court has
recently explained, this contention has been rejected and the issue is currently before the
Fourth Circuit. Id. at *9 (citing Burley v. Balt. Police Dep't, 422 F. Supp. 3d 986 (D. Md. Nov. 22,
2019), appeal docketed and consolidated, No. 19-2029 (4th Cir. Sept. 27, 2019); Lucero v. Early, No.
GLR-13-1036, 2019 WL 4673448, at *3-5 (D. Md. Sept. 25, 2019), appeal docketed, No. 19-2072

(4th Cir. Oct. 4, 2019); Order, Parks », Balt. Police Dep't, No. TDC-18-3092 (D. Md. Sept. 9,

2019), ECF 86, appeal docketed and consokdated, No. 19-2029 (4th Cir. Sept. 27, 2019)). This

10

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 11 of 34

Court adopts the rationale of these cases, and holds that the Baltimore Police Department and
Harrison, in his official capacity, may be subject to suit under § 1983 and Monell.

Nevertheless, Defendants suggest that the actions of Persistent Surveillance Systems,
as a private contractor, cannot be attributable to the Baltimore Police Department for
purposes of assessing the Plaintiffs’ § 1983 claims. Liability arises under § 1983 when “the
conduct allegedly causing the deprivation of [the plaintiffs’ rights is] fairly attributable to the
State,” or, in the case of a Mone// action, to a policy of a local government entity. Coxner v.
Donnelly, A2 F.3d 220, 223 (4th Cir. 1994) (quoting Lugar ». Edmondson Oil Co., 457 U.S. 922,
937, 102 S. Ct. 2744, 2753 (1982)); Semple ». City of Moundsvill 195 F.3d 708, 712 (4th Cir.
1999), A private entity may be held liable under § 1983 when it “has exercised powers that are
traditionally the exclusive prerogative of the state.” Conner, 42 F.3d at 224 (quoting Bhim ».
Yaretsky, 457 U.S. 991, 1005, 102 8. Ct. 2777 (1982)).

In this case, Persistent Surveillance System’s actions may be attributable to the
Baltimore Police Department for purposes of assessing the Plaintiffs’ § 1983 claims. The
Baltimore Police Department and Persistent Surveillance Systems have entered into a
Professional Services Agreement, ratified by the Balttmore City Board of Estimates, to
conduct aerial surveillance over Baltimore. As Defendants conceded during the Preliminary
Injunction Hearing, Persistent Surveillance Systems would be exercising powers which are
traditionally within the exclusive domain of the BPD when undertaking the actions authorized
by the Professional Services Agreement. Accordingly, the capture and analysis of imagery data
by Persistent Surveillance Systems is attributable to the Baltimore Police Department for

putposes of the Plaintiffs’ § 1983 claims.

11

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 12 of 34

II. Standing.

Before proceeding to the merits, this Court must determine whether the Plaintiffs have
standing to sue the Defendants for First and Fourth Amendment violations. “Standing is an
‘essential and unchanging part’ of Article IIl’s case of controversy requirement,” James M.
Wagstaffe, Federal Civel Procedure Before Trial § 24-III (2019) (quoting V4 Agency of Nat. Res. ».
United States ex rel Stevens, 529 US. 765, 771 (2000)). To establish Article II] standing, a
plaintiff must (1) show an injury in fact, (2) demonstrate a causal connection between the
defendants’ actions and the alleged injury, and (3) show that the injury will likely be redressed
by a favorable outcome. Lujan v. Defenders of Wilde, 504 U.S. 555, 560-61, 112 §. Ct. 2130
(1995). An injury in fact must be “concrete, particularized, and actual or imminent.” Monsanto
Co. v. Geertson Seed Farms, 561 U.S. 139, 149, 130 S. Ct 2743 (2010). “Allegations
of posstbfe future injury” are not sufficient. Clapper v. Amnesty Int'l, 568 U.S. 398, 409, 133 S. Ct.
1138, 1147 (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S. Ct. 1717 (1990)).

In this case, only the “injury-in-fact” requirement is in dispute. The Defendants
advance distinct standing arguments with respect to the Plaintiffs’ claims. As to their Fourth
Amendment claims, Defendants contend that the Plaintiffs’ standing is contingent upon the
potential, future review of the imagery data by the Baltimore Police Department. With respect
to the First Amendment claims, Defendants argue that the Plaintiffs’ “subjective expectation
of a chilling effect on their associations” does not constitute an injuty-in-fact sufficient to
confer standing to bring a First Amendment claim. These arguments are addressed in turn.

aes

The collection of imagery data associated with the Plaintiffs is an injury-in-fact”

sufficient to support standing to bring a Fourth Amendment claim. As the United States

12
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 13 of 34

Court of Appeals for the Second Circuit held in ACLU », Clapper 785 F.3d 787 (2d Cir. 2015),
data collection alone can confer standing to bting a Fourth Amendment claim. -In that case,
several non-profit civil rights organizations brought First and Fourth Amendment challenges
to the National Security Administration’s bulk telephone metadata collection program. 785
F.3d at 792. The plaintiffs had established that theit call records were among those collected
under the program. Id, at 801. The Defendants, a collection of federal government entities
and officials, argued that Plaintiffs’ injury-in-fact could only arise if the government reviewed
~ this data. Id. at 800. The Second Circuit explained that the Defendants had misapprehended
“what is required to establish standing in a case such as this one.” Id. at 801. The Court held
that, regardless of whether the Plaintiffs’ claims ultimately prevailed, they nevettheless had
standing “to allege injury from the collection, and maintenance in a government database, of
recotds related to them.” Jd. As further discussed z#/ra, following the Second Circuit’s decision
in Clapper, the United States Court of Appeals for the Fourth Circuit held that the interception
and copying of communications sufficed to confer standing to bring Fourth Amendment
claims. Wikimedia Pound, v. NSA, 857 F.3d 193, 210 (4th Cir. 2017).

In this case, Plaintiffs have standing to challenge the collection and retention of data
associated with them. There is no dispute that Plaintiffs’ images—albeit in the form of a pixel-
sized dot—will be captured by the airplanes deployed by Persistent Sutveillance Systems and
that those images will be preserved in a server it maintains. All Plaintiffs engage in public
advocacy initiatives in Baltimore City, which requites them to traverse the city on foot, by bus,
or by car. (Declaration of Dayvon Love {ff[ 3, 12, ECF No. 4; Declaration of Exricka

Bridgeford {[[ 7, 14, ECF No. 5; Declaration of Kevin James ff] 2, 5, ECF No. 6.) Operating

13

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 14 of 34

roughly 12 hours pet day in agreeable weather conditions and capturing 32-square miles of the -
city every second, the PSS planés will certainly capture individual imagery, even if only in the
form of miniscule dots, as individuals move about Baltimore. Although PSS is not a
Defendant in this matter, its activity is attributable to the Defendants as an exercise of the
powers delegated to it by contract, which otherwise would be resetved to the Baltimore Police
Department. Furthermore, as the Second Circuit explained in Clapper, it matters not that the
BPD may never review the “dots” associated with these Plaintiffs. The collection of this data
is alone sufficient to confer standing under Article III.

The Plaintiffs’ anticipated éfforts to modify their speech activity to avoid surveillance
under the AIR pilot program constitutes an “injuty-in-fact” in the First Amendment context.
As the Fourth Circuit has recognized, “standing requitements ate somewhat telaxed in Fitst
Amendment cases,’ particularly regarding the injury-in-fact requirement.” Davison v. Randall,
912 F.3d 666, 678 (4th Cir. 2019) (quoting Cooksey ». Futrell, 721 F.3d 226, 235 (4th Cir. 2013);
see also Lopex v. Candaele, 630 F.3d 775, 781 (9th Cir. 2010) (“First Amendment cases taise
unique standing considerations that tilt dramatically toward a finding of standing.” (internal
quotation marks and citations omitted)). In the First Amendment context, “the injury-in-fact
element is commonly satisfied by a sufficient showing of ‘self-censorship, which occurs when
a claimant is chilled from exercising his right to free expression.”” Cooksey, 721 F.3d at 235

(Benham v. City of Charlotte, 635 F.3d 129, 135 (4th Cir. 2011)).

Measures taken to avoid data collection may suffice as an injury-in-fact supporting
standing to bring First Amendment claims. In Wikimedia Found. v. Nat’l See. Agency, 857 F.3d

193 (4th Cir. 2017), educational, legal, human tights, and media organizations brought First

14
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 15 of 34

and Fourth Amendment claims against the National Security Agency (“NSA”) and other
government entities related to the NSA’s interception, collection, and review of text-based
communications. Id at 202. In — to these communication intercepts, Wikimedia
Foundation alleged that it had taken “burdensome steps to protect the privacy of its
communications and the confidentiality of the information it thereby receives” and had “self-
censored communications or forgone electronic communications altogether.” Id. at 204.
_ Citing the rule atticulated in Cooksey, supra, the United States Court of Appeals for the Fourth —
Circuit held that Wikimedia had standing to sue on First Amendment grounds because it had
CgelF-censored its speech and sometimes forgone electronic communications.” 857 F.3d at

211.

In this case, the Plaintiffs have clearly articulated how they will respond to the AIR
progtam’s implementation. Leaders of a Beautiful Struggle will “alter[] the means by which
[they] travel” and the “timing of certain meetings.” (Love Decl. { 13.) James avers that he will
“be more awate of and deliberate about whom [he] meet[s] and associate[s] with,” and feel
obliged to explain the risks he associates with the AIR program to people he recruits to
' participate in protest activity. (james Decl. [ 8.) Bridgeford will “shift most of [her] outreach
and conversations to be over the phone, over social media, or over email, which will severely
impact the nature and quality of the inherently personal and sensitive work” that she does
through Ceasefire. (Bridgeford Decl. {| 15.) These actions present the rnittor image of those
at issue in Wikimedia. in response to electronic surveillance, Wikimedia took its
communications offline and made efforts to shield its online work; in response to real-world

surveillance, Plaintiffs in this case will attempt to conceal their movements around Baltimore

15
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 16 of 34

and will move their communications online. These efforts, like the parallel efforts made in

Wikimedia, are sufficient to’confer standing to bring a First Amendment claim.

Relying on Laird v. Tatum, 408 US. 1, 92 S. Ct. 2318 (1972) and Donohoe v. Duking, 465
F.2d 196 (4th Cir. 1972), Defendants argue that Plaintiffs’ proffered injuries are too vague or
speculative to satisfy Article II]’s injury-in-fact requirement. In Laird, the Supreme Court held
that an alleged chilling effect on the exetcise of First Amendment rights caused by “the mere
existence ... of a governmental investigative and data-gathering activity” does not suffice to
establish Article III standing. Laird, 408 U.S. at 3, 92 S. Ct. 2318. The Laird Court reached its
decision in part based on the Plaintiffs’ failure to clarify the nature of their purported injury. ~
This ambiguity caused the Court to speculate that the alleged chill “may perhaps be seen as
arising from respondents’ vety perception of the system as inappropriate to the Army’s role
under our form of government . . . [or] speculative apprtehensiveness that the Army may at
some future date misuse the information -in some way that would cause direct harm to
respondents.” Jd at 13. The Court further remarked that the plaintiffs “cast considerable
doubt on whether they themselves are in fact suffering from” a First Amendment chill. Id. at
13 n.7. Following Lard, the Fourth Circuit likewise held that the “mere existence” of
_intelligence gathering cannot satisfy Article ITI’s requirements. ‘Donohoe v. Duling, 465 F.2d 196,

202 (4th Cir. 1972) (quoting Laird, 408 USS. at 10, 92 S. Ct. 2324).

In this case, Plaintiffs have done far more than express vague concerns about the “mere
existence” of information-gathering. Rather, Plaintiffs have shown that they will be subject to
surveillance under the AIR program. Their Article II injuries stem from the fact that their

movements will be captured in the imagery data obtained by Persistent Surveillance Systems,

16
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 17 of 34

and that they will need to take burdensome steps to avoid surveillance. These injuries are far

more concrete and imminent than the vague concerns voiced in Lard and Donohoe.

Finally, Defendants cite Clapper v. Amnesty Int’, USA, 568 US. 398, 133 S. Ct. 1138
(2013) for the proposition that changing practices to avoid surveillance is “categorically
insufficient” to support standing. This reading of Ammesty is much too broad. In Avmesty,
attorneys and vatious organizations brought, é#fer aha, a First Amendment challenge to Section
702 of the Foreign Intelligence Surveillance Act of 1978 (“FISA”), 50 US.C. § 1881a. Avznesty,
568 U.S. at 401, 133 S. Ct. 1138. Plaintiffs alleged that they worked closely with likely FISA
targets and, in some cases, needed to exchange privileged communications with them. Id. at
406, 133 S. Ct. 1138. In response to expanded intelligence gathering authority effectuated by
the FISA Amendments Act of 2008, Plaintiffs alleged that they had “ceased engaging” in
certain electronic communications to avoid FISA surveillance and anticipated traveling abroad

to conduct in-person conversations. Id. at 406-07.

The United States Supreme Court held that these purported injuries were insufficient
to support Article ITI standing. Jd at 410. The Court reasoned that the Plaintiffs’ theory of
standing “relie[d] on a highly attenuated chain of possibilities,” the first of which was the
“highly speculative” proposition that the Government would target non-U.S. persons in.
communication with the Plaintiffs. Jd The Court further observed that the Plaintiffs had
“no actual knowledge” of the Government’s surveillance practices under § 1881a. Id. at 411.
Accordingly, any efforts taken by the Plaintiffs to avoid the interception of their

communications wete “simply the product of their fear of surveillance.” Id. at 417.

17
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 18 of 34

This is a very different case. The Plaintiffs in this case, unlike those in Amnesty, have
"benefitted from the BPD’s transparency and have reached a fair understanding of the AIR
pilot program. The BPD has clearly indicated that Persistent Surveillance Systems will surveil
Baltimore for roughly 12 hours per day, capturing images of about 90 percent of the city.
Should the Plaintiffs venture outside at all duting this period—a near certainty—they will
appeat as one pixel in the PSS airplanes’ wide-area photographs. Their efforts to avoid this
surveillance are not at all the product of baseless fears or cascading contingencies, but rooted

in an understanding of the program’s straightforward objectives.

In summary, Plaintiffs have standing to bring their First and Fourth Amendment, .
claims. The Plaintiffs’ have established—at this early stage in the proceedings—that they will
| appear in imagery data collected by PSS. The collection of this data, and the efforts Plaintiffs
will take to avoid appearing in PSS images, is an “injuty-in-fact” sufficient to support Article
III standing. The mere fact that the Plaintiffs have standing to present these claims, however,
does not mean that the Plaintiffs are likely to prevail on them. See Overbey ». Mayor ef Baltimore,
930 F.3d 215 (4th Cir. 2019) (“[S]tanding in no way depends on the merits of the plaintiff's
contention that particular conduct is illegal.” (citing Warth uv. Seldin, 422 U.S. 490, 500, 95 S.

Ct. 2197 (1975))).
II. The Preliminary Injunction Standard.

To obtain a preliminary injunction, the Plaintiffs must show that (1) they are likely to
succeed on the merits; (2) they are likely to suffer itreparable harm absent preliminary relief;

(3) the balance of equities favors them; and (4) that an injunction is in the public interest. 555

18
Case 1:20-cv-00929-RDB Document 32. Filed 04/24/20 Page 19 of 34

U.S. at 20; accord. Koe v. Dept of Def, 947 F.3d 207, 219 (4th Cir. 2020). This Court addtesses
these requirements seriatim.
A. Likelihood of Success on the Merits — Fourth Amendment Claim.

The Fourth Amendment guarantees “[t]he right of the people to be secure in their
petsons, houses, papers, and effects, gciaes unreasonable searches and seizures” by
governmental actors. U.S. Const. amend. IV. In Katy », United States, 389 U.S. 347 (1 967), the
Supreme Court held that a “search” occurs under the Fourth Amendment when the
Government intrudes upon an individual’s reasonable expectation of privacy. As Justice
Harlan famously explained in his Katy concuttence, “a Fourth Amendment seatch occurs
when the government violates a subjective expectation of privacy that society recognizes as
reasonable.” Kylo v. United States, 533 US. 27, 33, 121 §. Ct. 2038 (2001) (quoting Katz, 389°
U.S. at 361 (Harlan, J., concurring’). |

In Count I of their Complaint, Plaintiffs claim that the imagery data captured by the
AIR pilot program violates the Fourth Amendment . the United States Constitution. They
argue that the program violates their reasonable expectation of privacy in their “long-term
physical movements.” (ECF No. 2-1 at 22.) The Plaintiffs’ assertion wartants discussion of |
ptior Fourth Amendment challenges to aerial surveillance techniques, widely-accepted pole
camera surveillance, and various technological means of tracking a person’s movements.

1. Aerial Surveillance and the Fourth Amendment.

Following Kafz, the Supreme Court réjected three Fourth Amendment challenges to

aerial surveillance methods. These cases involved far mote intrusive means of aerial

surveillance than the prograin presented in this case. First, in Dow Chemical Co. v. United States,

19
Case 1:20-cv-00929-RDB Document 32. Filed 04/24/20 Page 20 of 34

476 U.S. 227 (1986), the Supreme Court held that the Environmental Protection Agency
(“EPA”) did‘not conduct a “search” within the meaning of the Fourth Amendment when it
flew an aitplane equipped with a “standard, floot-mounted, aerial mapping camera” to take
photographs of a Dow Chemical facility. Id. at 229. The plane made at least 6 passes over the
plant at an altitude of 12,000, 3,000, and 1,200 feet, snapping about 75 photographs. Dow
Chemical Co v. United States, 536 F. Supp. 1355, 1357 (1982). At the time, the camera represented
the “finest precision aerial camera available,” and permitted the EPA to captute “a great deal
more than the human eye could ever see.” 476 U.S. at 230. As the District Court observed,
the camera “was capable of taking several photographs in precise and rapid succession,”
facilitating stereoscopic examination, which permits depth perception. Jd at 242 n.4 (Powell,

J., concurring in part).

Despite the relative sophistication of the camera at issue, the Court determined that

the fly-overs did not constitute a “search” within the meaning of the Fourth Amendment.
The Court reached this decision in part based on long-standing Supreme Court doctrines
which limited Fourth Amendment protections accorded to “open fields,” but also considered
whether the flights invaded a protected privacy interest. The Court held that the images
produced by the camera “ate not so revealing of intimate details as to raise constitutional ,
concerns.” Id. As a counterexample, the Court mused that “[a]n electronic device to penetrate
walls or windows so as to hear and record confidential discussions ... would raise very
different and far more serious questions.” Id at 239. Such “highly sophisticated surveillance
equipment” might raise Fourth Amendment concerns, but the equipment at issue in Dow did

not.

20
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 21 of 34

On the same day that the Court decided Dow, it also issued an opinion in Cakfornia v.
Ciraolo, 476 U.S. 207 (1986). In Ciraoh, police officers flew a helicopter 1,000 feet over a
defendant’s home and, —— only the naked eye, were able to observe marijuana growing in
his enclosed backyard. Id. at 209. The Supreme Court held that, although the marijuana plants
fell within the curtilage of the home—traditionally protected by the Fourth Amendment—the
defendant nevertheless had no objectively reasonable expectation of privacy in the officer’s
surveillance because it took place in “navigable airspace” and “in a physically wos Soeeastiog

manner.” Id. at 215.

Finally, in Florida v. Riley, 488 U.S. 445 (1989) the United States Supreme Coutt aaee
again upheld the use of aerial surveillance. In Ré#y, a police officet circled twice above the
Defendant’s greenhouse in a helicopter and at the close-range of 400 feet. Id. at 448. From
this distance, the officer observed marijuana growing through openings in the greenhouse’s
roof and sides. Id Ina plurality opinion, Justice White found that the Defendant had no
reasonable expectation of privacy against surveillance of his greenhouse conducted by an
aircraft flying within navigable airspace and in accotdance with applicable flight regulations.
Id, at 451, As in Dow, the plurality opinion emphasized that officers on-board the helicopter
did not stipence “fntimate details” conneeted with the Delendane’s use of his home. Id, at 452.
In a concurrence, Justice O’Connor wrote to preys her view that the inquiry should focus
not on whether the helicopter had followed flight regulations, but whether it “was flying at a
altitude at which membets of the public travel with significant cepdlarity™ Riley, 488 U.S. at

454, 109 S. Ct. 693 (O’Connor, J., concurring).

21 '
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 22 of 34

The United States Court of Appeals for the Fourth Circuit has considered Fourth
Amendment challenges to aerial surveillance on two occasions. In United States v. Breza, 308
F.3d 430, 432, 434-35 (4th Cir. 2002), the Court held that the aerial observation of landscaped
atea surrounding defendant’s house on his 92-acre farm by law enforcement officers in a
helicopter at altitude of 200 feet did not violate defendant’s Fourth Amendment rights.
Borrowing from both Justice White and Justice O’Connot in Ré#y, the Fourth Circuit held that
the surveillance was not a “search” because the helicopter complied with FAA regulations and
such flights were a “regular occurrence” in the area. Id. at 434, Additionally, in Giancola v.
State of W. Va. Dep't of Pub. Safety, 830 F.2d 547, 551 (4th Cir. 1987), the Fourth Circuit held
that helicopter sutveillance conducted at 100 feet over personal property of Plaintiffs was

“reasonable” under the Fourth Amendment because it comported with FAA regulations.

Common strands emerge from these aerial surveillance cases. Chief among these is
that the Supreme Court and the Fourth Circuit have generally upheld warrantless aerial
surveillance Fourth Amendment concerns are unlikely to be implicated so long as the
surveillance occurs within navigable or regularly traveled airspace, see Riley, 488 U.S. at 451; Jd.
at 454 (O’Connor, J., concurring); Ciraolo, 476 U.S. at 215, and the flight does not permit the
visual observation of “intimate details” associated with a person’s home, see Rey, 488 U.S, at
452; Dow, 476 U.S. at 238, or disturb the use of a person’s property by means of “wind, dust,
or threat of injury,” Ciraolo, 476 U.S. at 215; Rey, 488 U.S. at 452. Employing these principles,
the Supreme Court has permitted police helicopters to approach so closely as to permit the
unassisted identification of marijuana plants, and to employ cutting-edge camera technology

to document industrial facilities.

22

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 23 of 34

The AIR pilot ae is far less invasive than the feats of aerial sutveillance permitted
- in Rifey, tibody and Dew. There is no question that the PSS planes will fly in navigable airspace
and will not present any risk of property damage ot injury to the public. There is no indication
in the record that the planes will attempt to descend to low altitudes and permit naked-eye
observations of suspected crimes or contraband, as the Supreme Coutt petmitted in Ciraolo
and Ré/ey. The planes cannot offer glimpses of “intimate details” involving the use of the
home, as the Supreme Court has intimated would be impermissible. The program will only
capture the Plaintiffs in this case as a series of anonymous dots traversing a map of Baltimote.
What the Plaintiffs do in the privacy of their homes will not be observable and cannot be
reconstructed through the AIR pilot program—even if imagery data is ctbes-teferenced with
existing police tools, like CitiWatch cameras. Although the Supreme Court has cautioned
against “highly sophisticated surveillance equipment” capable of penetrating windows or
recording conversations, see Dow Chemical Co. v. United States, 476 U.S. 227 (1986), the AIR

program is a far cry from such Orwellian gadgets.
2. Pole Cameras and the Fourth Amendment.

Guided by the Supreme Court’s decision in Karz, Cand, Dow, and other cases,
numerous federal Courts of Appeals—including the Fourth Circuit—have upheld the
warrantless use of pole cameras to observe activities within a given radius. These pole cameras.
present a highly invasive means of surveillance, capable of observing a petson’s facial features
wee bodily movements as they navigate their habitual environs. See United States v. Wankesteren,
553 F.3d 286, 291 (4th Cir. 2009) (upholding wartantless placement of a motion-activated

camera in an open field owned by the plaintiff, where he felt “comfortable enough to relieve

23
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 24 of 34

himself,” to observe him killing endangered birds); see also United States v. Houston, 813 F.3d
282, 285-86 (6th Cir. 2016) (upholding warrantless use of pole camera installed 200 yards away
from Defendant’s farm which “could move left and right and had a zoom function,” was
trained on the Defendant’s trailer and barn, where he spent most of his time, and was used to
tecotd 10 weeks of footage); United States v. Buco 582 F.3d 108, 116-17 (1st Cir. 2009)
(upholding warrantless use of video camera installed on utility pole across the street from the
defendant’s house, which police used to observe his activities for eight months); United States
v. Jackson, 213 F.3d 1269, 1276, 1280-81 (10th Cir.), vacated on other grounds, 531 U.S, 1033, 121
S. Ct. 621 (2000) (upholding warrantless use of pole cameras capable of zooming in to read
individual license plates and to observe residential area). But see United States v. Cuevas-Sanchex,
821 F.2d 248 (5th Cir. 1987) (finding that extended, wvattantless use of pole camera to-capture
drug-related activities occurring behind a 10-foot fence bordering defendant’s backyard

constituted a Fourth Amendment “search”.

The AIR pilot program does not approach the surveillance capabilities of a pole
camera. The imagety data collected by PSS planes cannot ‘capture a suspect’s bodily
“movements, observe facial expressions, recotd in real-time, zoom-in on suspicious activities,
ot recotd illegal activities near the curtilage of the home or even in open fields. The AIR pilot —
program has a limited capacity to track the movements of unique “dots” across a cityscape
and to integrate this capability with existing police tools. Even when fully integrated with |
existing BPD surveillance tools, the AIR pilot program could not capture a host of private |

activities ordinarily subject to pole camera surveillance. To the extent that warrantless pole

24

 
Case 1:20-cv-00929-RDB Document 32. Filed 04/24/20 Page 25 of 34

camera sutveillance is permissible under Fourth Amendment jurisprudence, so too is the AIR

pilot program.
3, Application of Carpenter v. United Siates.

Plaintiffs seek to extend the Supreme Court’s recent holding in Carpenter v, United States,
138 S. Ct. 2206 (2018) to the facts of this case. In Carpenter, the Supreme Court held that
individuals have “a legitimate expectation of privacy in the record of [their] physical
movements as captured through [cell site location information].” Carpenter, 138 S. Ct. at 2217.
The Supreme Court cautioned that its holding was “narrow” and did not “call into question
conventional surveillance techniques and tools, such as security cameras.” Id at 2220.

Accordingly, Carpenter does not implicate the AIR pilot program.

A rudimentary understanding of historical cell site location information (“CSLI”) is
required to apprehend the applicability of Carpenter to the facts of this case. Cell phones
perform a variety of functions by connecting to radio antennas called “cell sites.” Carpenter, .
138 S. Ct. at 2211. These cell sites may be located on towers and a host of common urban
fixtures, including “light posts, flagpoles, church steeples, or the sides of buildings.” Id Cell
phones continuously scan theit environment for the best signal—usually from the closest cell
site—-even when it is not in use. Id. Each time a cell phone connects to a cell site, it generates
a time-stamped record known as cell-site location information. Id. Cell phone service

provides store these records, resulting in a log of “historical” CSLI. Id. at 2212.

In Carpenter, prosecutors applied for court orders under the Stored Communications

" Act to obtain CSLI phone tecords related to Defendant Timothy Carpenter (“Carpenter”). .

25
Case 1:20-cv-00929-RDB Document 32. Filed 04/24/20 Page 26 of 34

Carpenter, 138 S. Ct. at 2212. The first order sought 152-days of cell site records from
MettoPCS, which produced records spinning 127 days. Id. The second sought seven days of
CSLI from Sprint, but yielded two days’ of data. Id. At trial, FBI Agent Christopher Hess
utilized this data to produce maps that placed Carpentet’s phone neat fout alleged robbeties.
Id. at 2213. More specifically, the CSLI could place Carpenter “within a wedge-shaped sector

ranging from one-eighth to four square miles.” Id. at 2218.

The Court held that the Government’s acquisition of CSLI constituted a “search”
under the Fourth Amendment. As the Court acknowledged, a majority of the Justices had
already recognized that “individuals have a reasonable expectation of privacy in the whole of
their physical movements.” Carpenier, 138 S. Ct. at 2217 (citing United States v. Jones, 565 U.S.
400; 430, 132 S. Ct. 945 (2012) (Alito, J., concurring); ad. at 415, 132 S. Ct. 945 Sotomayor, J.
concurring). The use of CSLI contravened this expectation in part because it could expose
the “privacies of life.” Carpenter, 138 §. Ct. 2217 (citing Réky » California, 573 U.S. 373, 403,
134 S. Ct. 2473 (2014)). The Court observed that Americans carry their cell phones not just
in public, but “into private residences” and even into the shower—all the while leaving a
“detailed log of [their] movements over several years.” Id. at 2218, 2222. The Court’s opinion
was based squarely on the technology at hand: logging a suspect’s movements using CSLI was
“remarkably easy, cheap, and efficient” and could be achieved “[w]ith just a click of a button.”
Id. at 2218. Reinforcing this notion, the Supreme Court cautioned that its holding was
“narrow” and did not “call into question conventional surveillance techniques and tools.” Id.

at 2220.

26
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 27 of 34

Carpenter simply does not reach this case because CSLI offers a far mote intrusive,
efficient, and reliable method of tracking a person’s whereabouts than the AIR pilot program.
Unlike CSLI, the AIR pilot program cannot produce a running log of the Plaintiffs’
whereabouts or catalogue the “whole of théit physical movements.” Carpenter, 138 S. Ct. at
2217. Unlike'a cell phone which relays location data “several times a minute” so long as its
signal can reach a cell tower, the AIR pilot program has limited location-tracking abilities. As
the Persistent t Surveillance System airplanes will not fly at night and cannot capture images in
inclement weather, gaps in the data will prohibit the tracking of individuals over the course of
multiple days, much less “years,” “127 days,” or “7 days”—the time frames at issue in Carpenter
Tracking individuals using the AIR pilot program is not the “remarkably easy” exercise
described in Carpenter. 1388. Ct. at 2218. Tracking using imagery data requires time-intensive
analyses——about 1 hour of labor to track two hours’ of a vehicle’s movements. Finally, and
critically, the program cannot expose the “privacies of life.” Carpenter, 138 S. Ct. 2217 (citing
Rife 573 U.S. at 403, 134 S. Ct. 2473). Unlike 4 cell phone, the AIR pilot program cannot
follow the “dots” it observes into a person’s home, shower, see Carpenter, 138 8. Ct. at 2218, or

“daily sauna and bath.” Kylie ». United States, 533 US. at 38, 121 S. Ct. 203.

Plaintiffs advance several arguments in an effort to liken the collection of CSLI data to
the capture of imagery data. First, Plaintiffs attempt to minimize the efforts required to track
a person using the AIR pilot program, likening the work to reconstructing a person’s
movements using CSLI. They explain that, in one study, “authors concluded that using cell-
phone location data, just four points were enough to identify an individual based on their

pattern of movements.” (ECF No. 2-1 at 26.) It is not at all clear that the same results would

27
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 28 of 34

obtain in this context. The Plaintiffs have not proffered any evidence suggesting that the same
analysis applicable to cell-phone location data may be grafted on to the imagery data produced

by the AIR pilot program.

Next, Plaintiffs argue that “tt matters not under the Fourth Amendment that some
degree of additional legwork may be required” to match a “dot” observed by the PSS planes
with a particular individual on the ground and to collect information about that person’s
community activities or associations. They note that the Professional Services Agreement
expressly contemplates the integration of the AIR pilot program technology with existing BPD
resources, including CitiWatch cameras and license plate readers. (PSA 23) In Carpenter, the
Supreme Court once again rejected the notion that “inferences insulate a search,” Carpenter,
138 S. Ct. at 2218 (citing Ky/o, 533 USS. at 36, 121 8. Ct. 2038), and noted that CSLI must be
combined “with other information” to reliably track a person’s movements. Carpenter, 138 S.

Ct. at 2218.

The Plaintiffs’ argument, seeking to lump together discrete surveillance activities as one
Fourth Amendment “search,” is simply without merit. Using a combination of resources and
activities—including police interviews, CititWatch cameras, license plate readers, and public
tecords—the Baltimore Police Department may be able to reconstruct a detailed account of a
person’s activities and associations. The addition of one more investigative tool—in this case,
aetial sutveillance—does not render the total investigatory effort a Fourth Amendment
“search.” In Carpenter, the Supreme Court focused on the acquisition of CSLI and its

extraordinary qualities; it did not draw significant attention to ancillary investigative tools used

28

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 29 of 34

to corroborate or interpret information obtained through CSLL Accordingly, Carpenter does
not grant license to define a Fourth Amendment “search” so broadly that it encompasses

several steps in the total investigatory effort.

In a final appeal, Plaintiffs caution that this Court “‘must take account of ore :
sophistioae’ systems that are already in use or in development,” Carpenter, 138 S. Ct. at 2218
(citing Kyo, 533 U.S. at 36, 121 S. Ct. 2038). They warn that far more sophisticated camera
technology—such as the NightHawk Il—is merely an upgrade away. (ECF No. 2-1 at 28.) A
preliminary injunction simply cannot issue on the basis of conjecture and projections of future
technological developments. In this case, the Defendants will implement a program that
captures images of Baltimore on a sporadic basis—during daylight hours and in fair weather —
and registers individuals as a single pixel. On these facts, the Plaintiffs have not established a

likelihood of success on the metits of their Fourth Amendment claim.
B. Likelihood of Success on the Merits — First Amendment Claim.

In Count II of their Complaint, Plaintiffs allege that the AIR program violates the First
Amendment to the United States Constitution “because it infringes on Plaintiffs’ exercise of
associational freedoms through constant and inescapable monitoring by the BPD.” (Compl.
4] 72, ECF No. 1.) In its Responec to the Plaintiffs’ Motion for a Preliminary Injunction,
Defendants argued only. that Plaintiffs lacked standing to bring a First Amendment challenge
and chose not to present arguments-concerning the merits of the Plaintiffs’ claim Despite
Plaintiffs contention that Defendants have “effectively conceded” (ECF No. 31 at 17) the

likelihood that Plaintiffs will prevail on their First Amendment claim, the moving party always

a0
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 30 of 34

shoulders the “heavy burden” of demonstrating a likelihood of success on the merits. Real
Truth, 575 F.3d at 346. The Plaintiffs have not satisfied that burden.

The First Amendment guarantees the freedom of speech, to worship, and to petition
the government for the redress of grievances. U.S. Const., amend. I. The Supreme Court has
“long understood as implicit in the right to engage in activities protected by the First
Amendment a corresponding right to.associate with others in pursuit of a wide variety of
political, social, economic, educational, religious, and cultural ends. Roberts ». U.S. Jaycees, 468
U.S. 609, 622, 104 8. Ct. 3244 (1984). Government action which “directly and substantially’
interfere[s]” with this freedom of association violates the First Amendment. Lyxg ». Int’/ Union,
485 U.S. 360, 367, 108 S. Ct. 1184 (1988).

Plaintiffs rely on a series of cases involving the compelled disclosure of memberships
and associations, principally She/on v. Tucker, 364 U.S. 479, 81 8. Ct. 247 (1960). In Shefon, the
Supreme Court considered whether an Arkansas statute which “compel[led| every teacher, as
a condition of employment in a state-supported school or college, to file annually an affidavit
listing without limitation every organization to which he has belonged or regularly contributed
within the preceding five years.” Id at 248. The Supteme Court: found the statute
unconstitutional because its “unlimited and indiscriminate sweep” required the disclosure of
information which had absolutely no beating on the state’s interest in ensuring its teacher’s
occupational health and fitness. {@ at 490. Plaintiffs contend that the AIR pilot program’s
surveillance. capabilities «vill permit the Defendants to compile a comprehensive log of the
Plaintiffs’ assoctations—essentially producing the same unlawful result as the Arkansas statute

in Shelton.

30

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 31 of 34

This argument is neither supported by the law or the record. Se/on falls within a larger
corpus of Supreme Court precedents which hold that the First Amendment “protects against
the compelled disclosure of political associations and beliefs.” Brown v. Sovialist Workers '74
Campaign Comm., 459 U.S. 87, 91, 103 S. Ct. 416 (1982) (citing, #ter aha, Shelton, 364 U.S. at
479). These cases with respect to potential associations have no applicability to the issue of
surveillance techniques which in no way compel or imperil speech. The record indicates that
the AIR pilot program’s surveillance capabilities are quite limited and cannot ptoduce a
comprehensive log of a person’s associations. Accordingly, the Plaintiffs have failed to

establish a likelihood of success on their First Amendment claims.
C. Irreparable Harm.

The parties agree that the “irreparable harm” in this case would be a violation of the
Plaintiffs” constitutional rights. See, eg, WV Ass'n of Club Owners ¢> Fraternal Servs., Inc v,
Musprave, 553 F.3d 292, 298 (4th Cir. 2009) (“[I]n the context of an alleged violation of First
Amendment tights, a plaintiffs claimed irreparable harm is ‘inseparably linked’ to the
likelihood of success on the merits of plaintiffs First Amendment claim.”). Having concluded
that the Plaintiffs are not likely to succeed on the metits of their constitutional claims, this

Court finds that the Plaintiffs have likewise failed to demonstrate “irreparable harm.”
D. Balance of the Equities.

Plaintiffs argue that the equities favor them, because prohibiting the AIR pilot program

will cost the Defendants nothing—at worst, they argue, they will be prohibited from engaging

31

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 32 of 34

in an unconstitutional practice. (ECF No. 2-1 at 42-43.) Defendants counter that the AIR
pilot progtam is slated to be fully funded by a philanthropic organization known as Arnold
Ventures, and that further delays in the program’s implementation may inhibit this source of
funding. (ECF No. 30 at 32.) This prospect is within the realm of the possible. ‘The Plaintiffs,
on the other hand, stand neither to lose nor gain much of anything by the imposition ot
withholding of a preliminary injunction because they have not shown that the AIR program
does not violate the Constitution. Accordingly, this Court finds that the balance of the equities

favors the Defendants and thereby prohibits the issuance of a preliminary injunction.

E. Public Interest.

,

Plaintiffs correctly note that “upholding constitutional rights surely serves the public —
interest.” Giovani Carandola, Ltd. ». Bason, 303 F.3d 507, 521 (4th Cir. 2002). In this case, the
proposition is of limited relevance because the Plaintiffs are unlikely to establish a
constitutional violation. For their part, the Defendants have introduced statements made in
support of the AIR pilot program by vatious community leaders and organizations. ‘The
United Baptist Ministry Convention has written in support of the program. (Letter from Dr.
Cleveland T. A. Mason, 2nd to Commissioner Michael Harrison (Mar. 30, 2020), ECF No.
30-2.) So too has the Greater Baltimore Committee.’ Maryland Governor Larry Hogan has

also indicated his support.? Defendants readily confess that the “public interest” factor is not

 

® Position Statement on Public Safety in Baltimore and Support of the Use of Aerial Surveillance in
Baltimore, Oct. 15, 2019, https://gbc.org/statement-on-public-safety-in-baltimore-and-support-for-the-use-
of-aerial-surveillance/.

9 Justin Fenton and Talia Richman, Baéfimore Police Back Pilot Program for Surveillance Planes, Balt. Sun,
Dec. 20, 2019, — http://www.baltimoresun.com/news/crime/bs-md-ci-cr-baltimore-police-support-
surveillance-plane-20191220-zfhd5Sndtlbdurlj5xfr6xhoe2i-story.html.

32

 
fy

Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 33 of 34

a popularity contest. (ECF No. 30 at 31.) Nevertheless, the fact that representatives of the
Baltimote City community have expressed support for the program is a relevant consideration

under this factor.

Another highly relevant consideration is the level of violence afflicting the City of
Baltimore, which in in 2019 recorded 348 homicides despite maintaining a population of
roughly 600,000 people.'° Despite stay-at-home orders and emergency declarations designed
to combat the sptead of COVID-19, the homicides have continued.1 As of April 8, 2020, it
has been reported that the homicide rate in Baltimore is outpacing last year’s rate. On April
8, 2019, Baltimore had recorded 71 homicides. By the same date this year, 75 homicides had
occurred,'2 Ina city plagued by violent crime and desperately in need of police protections,
the public interest clearly does not favor the imposition of a preliminary injunction blocking

constitutionally sound police programs.

CONCLUSION

4

The Plaintiffs have failed to meet theit heavy burden to establish their entitlement to a
preliminary injunction. Accordingly, Plaintiffs’ Motion for a Preliminary Injunction (ACF No.

2) is DENIED, and the AIR pilot program may proceed.

 

10 Tim Prudente, 2079 closes with 348 homicides, second-deadliest year on record, Balt. Sun, Jan 1, 2020,
http://www. baltimoresun.com/news/ crime/bs-md-ci-cr-2019-homicide-final-count-20200101-
jnauuumukbdh3edsyypspsm3he-story.html; Justin Fenton, USA Teday names Baltimore ‘the nation’s most dangerous
wy’, Balt. Sun., Feb. 19, 2018 http://www.baltimoresun.com/news/ crime/ bs-md-ci-usa-today-homicides-
20180219-story. html.

1 See Justin Fenton, Baltimore crime during coronavirus: Property crime plummets, gun violence continues, Balt. Sun,
Apr. 4, 2020, — https://www.baltimoresun.com/news/crime/bs-md-ci-cr-baltimore-crime-coronavirus-
20200404-4yj furpd4jcfvoexssaut232ty-story.html.

” Baltimore City Homicide Rate is Currently Ahead of Last Year’s, WJZ 13, Apr. 8, 2020,
https: //baltimore.chslocal.com/2020/04/08/baltimore-city-homicide-rate-is-currently-ahead-of-last-yeats.

33

 
Case 1:20-cv-00929-RDB Document 32 Filed 04/24/20 Page 34 of 34

A separate Order follows.

Dated: April 24, 2020

Richard D. Bennett
United States District Judge

34
